F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          FEB 25 2005
                                 TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


CHARLIE GRIFFIN,

          Plaintiff-Appellant,
                                                         No. 04-1401
v.                                                   (District of Colorado)
                                                     (D.C. No. 04-Z-1529)
MESSAMORE KELLY,

          Defendant-Appellee.




                             ORDER AND JUDGMENT *


Before EBEL, MURPHY, and McCONNELL, Circuit Judges.


      After examining the briefs and appellate record, this court has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Charlie Griffin appeals the district court’s dismissal of his 42 U.S.C. §

1983 civil rights complaint without prejudice for failure to comply with the


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
pleading requirements of Federal Rule of Civil Procedure 8(a). Rule 8(a)

“requires that a complaint contain a short and plain statement of the claim

showing that the pleader is entitled to relief.” Monument Builders of Greater

Kansas City, Inc. v. Am. Cemetery Ass'n of Kansas, 891 F.2d 1473, 1480 (10th

Cir.1989) (quotation omitted). The rule requires litigants to draft complaints that

“give opposing parties fair notice of the basis of the claim against them so that

they may respond to the complaint, and to apprise the court of sufficient

allegations to allow it to conclude, if the allegations are proved, that the claimant

has a legal right to relief.” Id. (quotation omitted). This court reviews for abuse

of discretion a district court’s dismissal of a complaint under Rule 8(a). See

Kuehl v. FDIC, 8 F.3d 905, 908 (1st Cir. 1993); Salahuddin v. Cuomo, 861 F.2d

40, 42 (2d Cir.1988).

      After Griffin filed his complaint, the matter was referred to a magistrate

judge for initial proceedings. The magistrate judge ordered Griffin to file an

amended complaint that complied with the provisions of Rule 8(a). The

magistrate concluded that an amended complaint was required because the

original complaint filed by Griffin

      fails to set forth a short and plain statement of [Griffin’s] claims
      showing that he is entitled to relief. In fact, he does not assert any
      specific claims for relief. He merely complains that he has not been
      released to a halfway house or on parole prior to the completion of
      his prison sentence. It is not clear why [Griffin] is suing the named
      Defendant or even who the named Defendant is.

                                          -2-
In response to the magistrate judge’s order, Griffin filed an amended complaint.

As noted by the district court, however, that amended complaint

      still fails to assert any specific claims or to clarify who the named
      Defendant is and why he is being sued. Although it is apparent that
      [Griffin] believes he should have been released at some point either
      on parole or to a halfway house, it is not clear why he believes his
      constitutional rights have been violated, which of his constitutional
      rights have been violated, or who specifically has violated his
      constitutional rights.

      This court has reviewed Griffin’s amended complaint and agrees with the

district court’s conclusion that it fails to comply with Rule 8(a). The named

defendants could not have discerned the bases of Griffin’s claims or prepared a

defense. Accordingly, the district court did not abuse its discretion by dismissing

Griffin’s complaint under Rule 8(a). Likewise, in light of the complete absence

of historical fact from the amended complaint and Griffin’s failure to state why he

believes his constitutional rights have been violated, which of his constitutional

rights have been violated, or who specifically has violated his constitutional

rights, the district court did not abuse its discretion in declining to appoint

counsel to represent Griffin. Hill v. Smithkline Beecham Corp., 393 F.3d 1111,

1115 (10th Cir. 2004) (noting that the burden is on the applicant to demonstrate

that his claims are sufficiently meritorious to warrant appointment of counsel and

that “only in those extreme cases where the lack of counsel results in fundamental

unfairness will the district court’s decision be overturned”).


                                          -3-
      Griffin’s request to proceed on appeal in forma pauperis is GRANTED.

He is reminded that he must continue making partial payments until the appellate

filing fee is paid in full. The United States District Court for the District of

Colorado is hereby AFFIRMED.

                                                ENTERED FOR THE COURT



                                                Michael R. Murphy
                                                Circuit Judge




                                          -4-